Citation Nr: 1548134	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  09-40 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for arthritis of the right wrist, status post fracture.

2.  Entitlement to a separate rating for paralysis of the median nerve with atrophy of the intrinsic muscles.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU), to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Ogilvie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The case was thereafter transferred to the jurisdiction of the New York, New York, RO.

In April 2011, the case was remanded to the Agency of Original Jurisdiction (AOJ) to schedule the Veteran for a Board hearing.  In November 2011, the Veteran testified at the hearing before the undersigned at the New York, New York, RO, and a copy of the transcript has been associated with the claims file.

In September 2014, the Board remanded this matter to the AOJ for further development, and the case has returned to the Board for appellate review.  In May 2015, the Veteran requested an extension to submit evidence in support of his appeal.  In a June 2015 letter, the undersigned provided 60 days of additional time, but no further evidence was received.

In a September 2013 rating decision, the AOJ denied a claim of entitlement to TDIU.  Subsequent to that denial, at an October 2014 VA examination, the examiner noted that the Veteran's right wrist disability impacted his ability to work.  The Veteran also submitted a statement in April 2014 noting that his right wrist disability affected his employment.  As such, the Board finds that a new claim of entitlement to a TDIU has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).  Under Rice, the Board has jurisdiction over the Veteran's TDIU claim and, for the purpose of clarity, has separately captioned the issue on the first page of this decision.

The issue of entitlement to service connection for disabilities of the right hand and fingers, to include as secondary to service-connected arthritis of the right wrist, status post fracture, has been raised by the record.  See, e.g., March 2009 VA examination of right hand, thumb, and fingers (reflecting degenerative joint disease in several fingers); November 2011 Board hearing transcript.  As the Board does not have jurisdiction over this matter, it is referred to the AOJ for adjudication.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have favorable or unfavorable ankylosis of the right wrist.

2.  VA clinical treatment records reflect that the Veteran has demonstrated median paresthesia with muscle atrophy, associated with the right wrist.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of disability rating in excess of 20 percent for arthritis of the right wrist, status post fracture, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5214, 5215 (2015).

2.  The criteria for the assignment of separate disability rating for paralysis of the median nerve have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.123, 4.124a, Diagnostic Code 8515 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2015).  The VCAA notice requirements apply to all five elements of a claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.

In a December 2006 letter, the RO provided notice to the Veteran explaining generally what information and evidence was needed to substantiate a claim, as well as what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  This letter also contained information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess.  The rating decision, issued in July 2007, represents the initial adjudication following issuance of this notice.  While the December 2006 letter did not specify what the Veteran needed to establish an increased rating claim, in a June 2009 letter, the Veteran was informed of the rating criteria for the right wrist and what he needed to establish an increased rating.  After that time, the Veteran's claim was readjudicated.  See July 2009 Statement of the Case; January 2015 Supplemental Statement of the Case.  As such, the Veteran was not prejudiced by the delay in timing in the notice.

All relevant evidence necessary for an equitable resolution of the Veteran's claim has also been identified and obtained.  The evidence of record includes VA and private outpatient treatment records, reports of VA examinations, statements from the Veteran and his family, and the transcript of a November 2011 hearing before the undersigned.  The Veteran and his representative have not identified any other outstanding relevant evidence.

The Veteran was afforded VA examinations to assess the severity of his right wrist arthritis in April 2007 and October 2014.  The reports of these examinations are adequate for rating purposes as they reflect the examiners interviewed and examined the Veteran, reviewed the claims file, and reported the clinical findings in detail.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Board has also considered a May 2009 VA examination of record, which assessed loss of use of the hand for a separate claim.  This examination included some discussion of right wrist range of motion and X-ray findings.

The Veteran was provided an opportunity to set forth his contentions on the issues on appeal during the November 2011 hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the November 2011 hearing the undersigned explained the issues, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The Board also notes that the case was remanded in September 2014 to obtain VA records and provide the Veteran with a new examination.  On remand, as noted above, the Veteran was afforded a VA examination in October 2014 and the appropriate records were obtained.  The Board finds that there was substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Increased Rating

A.  Schedular Consideration

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes identify the various disabilities. See 38 C.F.R. Part 4.

By way of background, the Veteran was granted entitlement to service connection for "fracture, right wrist with limitation of motion" in a July 1967 rating decision, where a 10 percent rating was assigned.  In a May 1997 rating decision, the Veteran's right wrist disability rating was increased to 20 percent, under the provisions of Diagnostic Code 5010.  The Veteran filed a claim for an increased rating in December 2006, alleging that his right wrist disability is more severe than the rating currently assigned. 

The Veteran's service-connected arthritis of the right wrist, status post fracture is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5215-5010.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27 (2015).  Here, the hyphenated diagnostic code indicates that limitation of motion of the wrist (Diagnostic Code 5215) is rated under the criteria for arthritis (Diagnostic Code 5010).  See 38 C.F.R. § 4.20 (2015).

Diagnostic Code 5215 provides that limitation of motion of the major and minor wrist with palmar flexion limited in line with the forearm warrants a 10 percent disability rating.  Alternatively, a 10 percent rating may be assigned for limitation of motion of dorsiflexion of the wrist less than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2015).  Higher ratings are warranted for ankylosis of the wrist.  Id. Diagnostic Code 5214 (2015).  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

During the appeal period, the Veteran has not demonstrated favorable or unfavorable ankylosis of the right wrist.  See October 2014 VA examination report (finding no ankylosis); October 2013 private examination reports (reflecting some range of motion of the right wrist); April 2007 VA examination report (noting ankylosis findings were not applicable).  In other words, his right wrist is not fixed without motion at any degree or angle.  As such, a rating in excess of 20 percent is not warranted under Diagnostic Code 5215.

The Board has considered whether a higher rating for the Veteran's right wrist disability would be warranted under Diagnostic Code 5010.  A 20 percent rating is the maximum rating allowed under this diagnostic code, and cannot be combined with ratings based on limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).  As such, a higher rating is not warranted under this code.

With respect to all service-connected joint disorders, evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45 (2015); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (holding that, to adequately portray the functional loss of musculoskeletal disabilities, a medical examination must "express an opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time").  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2015); Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45 and the holding of DeLuca, and recognizes the medical findings in the record of functional loss, to include pain, swelling, and weakened movement.  See, e.g., October 2014 VA examination report.  The Veteran's current 20 percent rating, however, is based upon Diagnostic Code 5010, which is not predicated on limitation of motion.  Under Diagnostic Code 5215 (covering limitation of motion of the wrist), the Veteran's disorder would only warrant a 10 percent rating, as he has not demonstrated ankylosis of the right wrist.  As the current rating under Diagnostic Code 5010 affords him the higher rating, the provisions of 38 C.F.R. §§ 4.40, 4.45 and the holding of DeLuca do not apply. 

In sum, for the reasons discussed above, the evidence of record does not demonstrate that the overall disability picture exhibited by the Veteran's service-connected arthritis of the right wrist, status post fracture, warrants a disability rating in excess of 20 percent.  As the Veteran has not shown any ankylosis throughout the entire appeal period, staged ratings are not for application.

VA clinical treatment records reflect that the Veteran has demonstrated mild median paresthesia with atrophy of the intrinsic muscles in the right wrist.  See December 2010 VA Physical Medicine Rehab Outpatient Consult.  As such, the Veteran is entitled to a separate rating for the median nerve involvement.

B.  Extraschedular Consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.  

According to VA regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected arthritis of the right wrist.  The evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.

The Veteran's right wrist disability is manifested by arthritis, limitation of motion, pain, weakened movement, and swelling.  See, e.g., April 2007 VA examination report (noting pain on movement); March 2009 VA examination report of the right hand (with X-rays revealing arthritis of the right wrist); February 2011 VA outpatient note (noting swelling in the dosum of the right wrist); October 2013 private treatment report (reflecting degenerative joint disease of the right wrist); October 2014 VA examination report (noting weakened movement and less movement than normal).  These symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the wrist provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5214 and 5215 (providing ratings on the basis of ankylosis and limited motion).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  See 38 C.F.R. § 4.40 (2015); see also Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, swelling, excess fatigability, and pain on movement.  See 38 C.F.R. §§ 4.45, 4.59 (2015); see also Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  The Board notes that the Veteran has submitted several statements about his inability to use his right hand and problems with pain in his fingers and hand.  As explained in the Introduction, however, the Veteran is not currently service connected for his right hand and fingers, and this claim has been referred to the AOJ for adjudication.  Furthermore, the Veteran is currently rated beyond the schedular criteria, as he only warrants a 10 percent rating under the limitation of motion diagnostic codes, has only shown arthritis in one major joint for which he is actually service connected (the wrist), and does not have ankylosis of the wrist.

The Veteran has also demonstrated right wrist median paresthesia with atrophy of the intrinsic muscles.  As previously discussed, the Board has assigned a separate rating under 38 C.F.R. § 4.124a.  The rating and effective date of this rating will be assigned by the AOJ.  The Board notes, however, that the Veteran's nerve involvement has been described as mild and consisting of some atrophy of the intrinsic muscles, which are both specifically contemplated by the rating criteria.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2015).  See also 38 C.F.R. § 4.123 (2015).

Finally, the Board has considered whether the collective impact or combined effect of the Veteran's arthritis of the right wrist and his right wrist median paresthesia presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  There is no indication that the Veteran's right wrist arthritis with nerve involvement creates an exceptional or unusual disability picture that renders the rating criteria inadequate.  As noted, the Veteran's symptomatology presented in the record is contemplated by the rating criteria (e.g., arthritis, weakened movement, mild median paresthesia with atrophy, pain, and loss of range of motion) and presents an entire disability picture that is accurately described by the rating criteria.

In short, there is nothing exceptional or unusual about the Veteran's right wrist arthritis because the rating criteria reasonably describe his disability level and symptomatology for each disability.  Thun, 22 Vet. App. at 115.  Therefore, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd, 9 Vet. App. at 95; Bagwell v. Brown, 9 Vet. App. 337 (1996). 






ORDER

Entitlement to a rating in excess of 20 percent for arthritis of the right wrist, status post fracture, is denied.

Entitlement to a separate rating for paralysis of the median nerve with atrophy of the intrinsic muscles is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to more completely develop the Veteran's claim for entitlement to TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  Note that the last VA treatment records within the file were generated in February 2013.  If such additional VA treatment records are unavailable, clearly document that unavailability in the claims file and notify the Veteran.

2.  Concurrent with the above, request that the Veteran clarify his employment history and specifically identify any employer for whom he worked after separating from service.  Advise him that records of his employment, to specifically include records regarding how such employment ended, may be pertinent to his appeal.  If the Veteran identifies employers, assist him in obtaining any additional pertinent evidence following the procedures set forth in 38 C.F.R. § 3.159.

3.  After completing the development requested above, schedule the Veteran for a VA examination.  The entire claims file (i.e., records contained in Virtual VA and VBMS) must be made available to, and reviewed by, the examiner.  The examiner should address the Veteran's contention regarding the effect of his service-connected right wrist disabilities on his employability by providing comments on the Veteran's functional impairment caused solely by his service-connected disabilities (namely, arthritis of the right wrist and paralysis of the median nerve).

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue remaining on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B, 7112 (West 2014).



____________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


